NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


SAMUEL TORRES,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-3995
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Howard L. Dimmig, II, Public Defender and
Thomas Matthew McLaughlin, Special
Assistant Public Defender, Bartow,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.